Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This communication is in response to Ex Parte Quayle Action filed on 06/28/2022.

Allowable Subject Matter
3.	Claims 1-9 and 21-31 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: This invention is generally directed towards scheduling and processing requests using throttling queue in a multi-tenant environment.  The closest prior arts, whether alone or in combination, fail to teach or suggest “storing, in a throttling queue, a second set of the requests from the pre-processing queue that would exceed the throttling threshold; assigning worker threads to prioritize processing requests from the throttling queue over the account queues; and causing transmission of an indication that at least one request of the second set of requests was stored in the throttling queue instead of a corresponding one of the account queues.” as claimed in independent claim 1  and in conjunction with all other claimed limitations of the respective independent claims.
The closest prior arts generally teaches a throttling scheme that manages requests in a cloud computing system.  For example, in Pub. US 2017l0063989A1 Langouev teaches the cloud availability manager throttles the API calls to other components while executing a recovery workflow. The throttling spans multiple instances (nodes) of the cloud availability manager and involves cooperation from the other management components to ensure the throttling is fair across all tenants of the cloud computing system.  However, Langouev  does not teach or suggest the above identified subject matter.  Similarly, other prior arts such as Pub. No. US 2016/0139952A1, Pub. No. US 2015/0055468A1,  Patent No. US8966493B1 and Patent No. 8924981B1  generally teach managing multiple queues that process requests and assigning predetermined threshold.  However, the arts fails to teach or suggest the above identified claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIDEST MENDAYE/Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448